Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                DETAILED ACTION
This communication is in response to the Amendment filed on 12/18/2018 and Patent Board Decision on 06/09/2021. After thorough search, prosecution history, Applicant's remarks and in view of prior arts of the record, claims 1-7, 9-13 and 15-19 are allowed.

               Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Even an implied search is performed in Harishankar to create the tenant-specific log, but however the search is not in response to a request for the log. In addition, Harishankar could conceivably be interpreted as performing an implied search of one domain comprising the resource pools to select certain resource logs based on a MetaModel-compliant protocol. But even under such an interpretation, searching is not performed specifically in response to a call being made. Rather, the protocol or “push” architecture of Harishankar dictates performing the protocol on a continuing basis prior to any request being made. Furthermore, Chari does not remedy the deficiencies of Harishankar because Chari does not disclose using a MetaModel, or other similar mapping information, to search and “pull” logs upon request. Please see the details in the Patent Board Decision.

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims.
The allowable subject matter is now reflected in applicant’s independent claim 1 and similarly in independent claims 9 and 15.  Dependent claims 2-7, 10-13 and 16-19 dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANNAH S WANG/Primary Examiner, Art Unit 2454